In an action to recover money claimed to be due under a separation agreement, on a written account rendered in connection therewith, and under a further agreement contained in the account, the appeal is from an order granting respondent’s motion for partial summary judgment and from the judgment entered thereon. Order and judgment reversed, with $10 costs and disbursements, and motion denied. Appellant’s deposition, upon which respondent herself relies, is to the effect that a loan of $10,000 from a named corporation was made not to appellant alone, but to appellant and respondent jointly. Accordingly, a triable issue of fact exists as to whether the loan was an indebtedness on the part of appellant such as was contemplated in the agreement contained in the account, that is, the existence of which would require appellant to pay respondent half the amount of the indebtedness. Wenzel, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, J.J., concur.